DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1-14 are pending:
		Claims 1-14 are rejected.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202021340826 filed on 07/09/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the peristaltic pump is also disposed between the hydrolysis tank and the organic waste storage tank” recited in claim 3 must be shown or the feature(s) canceled from the claim(s). Does Applicant mean that the peristaltic pump is located between the organic waste storage tank and the regulating tank? Or does Applicant mean that a second peristaltic pump is located between the hydrolysis tank and the organic waste storage tank? No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “vertical part” in lines 7-8; consider rephrasing – the vertical part – for clarity and consistency with other claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a first driving shaft and a second driving shaft…third driving shaft” in lines 3-6; it is unclear whether the “first driving shaft”, the “second driving shaft” or the “third driving shaft” refers to the “driving shaft” recited in claim 5 or each refer to something different such that there are 4 driving shafts required by the claim? In interest of advancing prosecution, it is interpreted that any one of the first driving shaft or the second driving shaft or the third driving shaft refers to the driving shaft recited in claim 5.  
Claim 6 recites “an arc-shaped part” in lines; it is unclear whether the “arc-shaped part” refers to the “second end is arc-shaped” recited in claim 5 or something different? In interest of advancing prosecution, it is interpreted that arc-shaped part refers to the arc-shaped second end of claim 5. 
Claim 11 recites “an interlayer formed between the U-shaped plate and in the aerobic fermentation reactor” in lines 2-3; it is unclear whether “an interlayer formed” is referring to a material formed, or referring to a specific structure or is the interlayer inherently formed? In interest of advancing prosecution, it is interpreted that the interlayer is inherently formed between the U-shaped plate and in the aerobic fermentation reactor. Additionally, Applicant’s specification does not provide further clarification of the phrase “interlayer formed”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2020/006773; US 2021/0009448 has been used as an English equivalent for Wang) in view of Yang (CN 207143065) and further in view of Kim (KR 20080027480).
	Regarding claim 1, Wang teaches a device (see Fig. 1), comprising: 
	2) a hydrolysis tank (referred to as “straw hydrolysis tank”; see Fig. 1 and ¶19); 3) an organic waste feeder (corresponds to line feeding sun-dried/crushed straws; see Fig. 1); 5) a regulating tank (referred to as “regulating tank”; see Fig. 1 and ¶19); 6) a delivery mechanism (referred to as “connection pipelines”; see ¶20); 7) an aerobic fermentation reactor (referred to as “aerobic fermentation reactor”; see Fig. 1 and ¶29); 8) a deodorization unit (referred to as “odor and smoke management system”; see Fig. 1); 9) an air distributor (referred to as “air intake”; see ¶29); 
	wherein: the hydrolysis tank (i.e. “straw hydrolysis tank”) is connected to the regulating tank (i.e. “regulating tank”) (the tanks are connected via connection pipelines; see Fig. 1 and ¶57), and the regulating tank (i.e. “regulating tank”) is connected to the aerobic fermentation reactor (i.e. “aerobic fermentation reactor”) (the tank and reactor are connected via connection pipelines; see Fig. 1 and ¶57); the delivery mechanism (i.e. “connection pipelines”) is disposed between the regulating tank and the aerobic fermentation reactor (see Fig. 1); an organic material (referred to as “manure”; see Fig. 1 and ¶34) in the hydrolysis tank (see Fig. 1); the organic waste feeder (i.e. line feeding sun-dried/crushed straws) is connected to the aerobic fermentation system (see Fig. 1) and is configured to regulate a moisture content and carbon-nitrogen (C/N) ratio of the organic material (adding an appropriate amount of straws and adjusting a carbon-nitrogen ratio and a water content of the manure; see ¶15); the deodorization unit (i.e. odor and smoke management system) is disposed above and connected to the aerobic fermentation reactor (see Fig. 1) and is configured to absorb odor produced in the aerobic fermentation reactor (the odor and smoke management system ensure up to standard emission; see Fig. 1); the air distributor (i.e. air intake) is disposed in the aerobic fermentation reactor (the aerobic fermentation system includes an air intake; see ¶29) and is configured to provide oxygen to the aerobic fermentation reactor (air comprises oxygen). 
	Wang does not teach that said deodorization unit is disposed on said aerobic fermentation reactor, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the deodorization unit and the aerobic fermentation reactor of Wang by rearranging said deodorization unit and placing said deodorization unit on the aerobic fermentation reactor because said configuration is a mere rearrangement of parts. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA1950) (see MPEP § 2144.04).
	Wang does not teach (1) that said hydrolysis tank comprises a heating unit such that the heating unit is configured to heat an organic material in the hydrolysis tank; and (2) that said regulating tank that comprises (a) an aerobe feeder, (b) said organic waste feeder, and (c) an inoculation proportion of an aerobe in the regulating tank.
	In a related field of endeavor, Yang teaches a sewage sludge processing device (see Entire Abstract) comprising a hydrolysis tank (Fig. 1, high temperature hydrolysis acidification reactor 2; see pg. 3) that comprises a heating unit (Fig. 1, first heater 23; pg. 3) such that the heating unit is configured to heat an organic material (referred to as “sludge”; see pg. 2) in the hydrolysis tank (the configuration corresponds to the heater 23 connected to reactor 2 shown in Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the hydrolysis tank of Wang with the hydrolysis tank (comprising heating unit) of Yang because said device contributes to high treatment efficiency (Yang, see Abstract, lines 9-11).  
	In a related field of endeavor, Kim teaches a method and apparatus for fertilizing livestock manure and waste containing organic matter (see Entire Abstract) comprising a regulating tank (Fig. 2, mixing tank 23; see pg. 4) that comprises (a) an aerobe feeder (corresponds to line feeding microorganisms from tank 16), (b) an organic waste feeder (corresponds to the line feeding saw dust/straw from storage tank 2); and (c) an inoculation proportion of an aerobe (the microorganisms for aerobic fermentation; see Abstract, lines 17-21) in the regulating tank (microorganisms in mixing tank; see pg. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Wang by incorporating an additional regulating tank (comprising an aerobe feeder) as disclosed by Kim between the solids-liquid separator and the aerobic fermentation reactor of Wang and rearranging said organic waste feeder of Wang in the additional regulating tank because said regulating tank with feeders provides the benefit of controlling raw materials for fermentation at low processing costs and processing in a short amount of time to produce high quality organic fertilizers (Kim, see pg. 3). 
	Regarding claim 7, Wang, Yang and Kim teach the device of claim 1, further comprising a stirrer (Yang, referred to as “stirring device”; see Fig. 1 and pg. 3) disposed in the hydrolysis tank (Wang as modified by Yang teaches the claimed hydrolysis tank) and/or in the regulating tank and/or in the aerobic fermentation reactor.  
	Regarding claim 8, Wang, Yang and Kim teach the device of claim 1, further comprising a temperature monitor (Yang, Fig. 1, first thermocouple 21; see pg. 3) disposed in the hydrolysis tank (Wang as modified by Yang teaches the claimed hydrolysis tank).
	Regarding claim 10, Wang, Yang and Kim teach the device of claim 1, wherein the heating unit comprises a heating jacket (Yang, Fig. 1, first water jacket 22; see pg. 3) filled with circulating water (Yang, referred to as “circulating water”; see pg. 3) and a heater (Yang, Fig. 1, heater 23; see pg. 3) communicating with the heating jacket to heat the circulating water; the heating jacket is disposed around the hydrolysis tank (Yang, see Fig. 1); the heating jacket comprises a water inlet (Yang, corresponds to inlet connected to pipeline for heater 23 and pump 24; see Fig. 1) and a water outlet (Yang, corresponds to the outlet connected to pipeline for heater 23 and pump 24; see Fig. 1) both connected to the heater; when in use, water discharged from the water outlet flows back to the heater, is heated therein, and enters the heating jacket via the water inlet (the limitation “when in use…” is a process/method limitation). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2020/006773; US 2021/0009448 has been used as an English equivalent for Wang) in view of Yang (CN 207143065) in view of Kim (KR 20080027480) and further in view of Cooper (USPN 6,096,283).
	Regarding claim 2, Wang, Yang and Kim teach the device of claim 1, further comprising a pump (Wang, referred to as “cutting pump”; see ¶19) disposed between the hydrolysis tank (Wang, i.e. hydrolysis tank) and the regulating tank (Kim, i.e. mixing tank) and an organic waste storage tank (referred to as “spiral squeezing solid-liquid separator”; see Fig. 1 and ¶21) connected to the hydrolysis tank. 
	The combination of references does not teach that said pump connected to the hydrolysis tank is a peristaltic pump.
	In a related field of endeavor, Cooper teaches an integrated system for destruction of organic waste by hydrolysis (see Entire Abstract) comprising a peristaltic pump (see C6/L65-67).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the pump of Wang with the peristaltic pump of Cooper because it is the simple substitution of one known pump means with another known peristaltic pump means obviously resulting in a suitable pump for hydrolysis with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 3, Wang, Yang, Kim and Cooper teach the device of claim 2 wherein the peristaltic pump (Wang as modified by Cooper teaches a peristaltic pump) is also disposed between the hydrolysis tank (Wang, i.e. hydrolysis tank) and the organic waste storage tank (Wang, i.e. “solid-liquid separator”) (the pump of Wang will also be disposed between the hydrolysis tank and the solids-liquid separator).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2020/006773; US 2021/0009448 has been used as an English equivalent for Wang) in view of Yang (CN 207143065) in view of Kim (KR 20080027480) and further in view of Tratt (USPN 7,422,894).
	Regarding claim 4, Wang, Yang and Kim teach the device of claim 1, wherein the regulating tank comprises a discharge outlet (Kim, corresponds to the outlet line from the regulating tank; see Fig. 2) and the aerobic fermentation reactor comprises a feed inlet (Wang, corresponds to the inlet line to the aerobic fermentation reactor, see Fig. 1).
	The combination of references does not teach a conveyer belt; the conveyer belt comprises a first end and a second end; the first end is disposed below the discharge outlet of the regulating tank and the second end is disposed over the feed inlet of aerobic fermentation reactor. 
	In a related field of endeavor, Tratt teaches an apparatus having a treatment receptacle for use in a vermiculture plan and includes a process whereby organic waste material is treated (see Entire Abstract and C1/L5-10) comprising a conveyer belt (Fig. 6, belt conveyor 821; see C5/L60-65); the conveyer belt comprises a first end (corresponds to the end under the tank; see Fig. 6) and a second end (corresponds to end near roller 872; see Fig. 6); the first end is disposed below the discharge outlet (corresponds to the outlet from the tank; see Fig. 6) and the second end is disposed over the feed inlet (corresponds to inlet at collection region 829; see Fig. 6).  
	It would have been obvious to one ordinary skill in the art before the effective filing date of invention to modify device of Wang by incorporating the conveyor belt of Tratt between the regulating tank of Wang (as modified by Kim) and the aerobic fermentation reactor of Wang because said device is a suitable mechanism for transferring treated material (Tratt, see C6/L4-12). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2020/006773; US 2021/0009448 has been used as an English equivalent for Wang) in view of Yang (CN 207143065) in view of Kim (KR 20080027480) and further in view of Aoyama (US 2005/0019139).
	Regarding claim 5, Wang, Yang and Kim teach the device of claim 1, wherein the regulating tank comprises a discharge outlet (Kim, corresponds to the outlet line from the regulating tank; see Fig. 2) and the aerobic fermentation reactor comprises a feed inlet (Wang, corresponds to the inlet line to the aerobic fermentation reactor, see Fig. 1).
	The combination of references does not teach a transportation rail, a loading car movable on the transportation rail, and a driving shaft configured to drive the loading car to move on the transportation rail; the transportation rail comprises a first end and a second end; the first end is disposed below the discharge outlet of the regulating tank; the second end is arc-shaped and is disposed over the feed inlet of the aerobic fermentation reactor.  
	In a related field of endeavor, Aoyama teaches an automatic charging system into a thermally treating tower (see Entire Abstract) comprising a transportation rail (Fig. 1, guide rails 14; see ¶36), a loading car (Fig. 1, bucket 12; see ¶38) movable on the transportation rail (the buckets are capable of being moved), and a driving shaft (Fig. 1, driving apparatus 23; see ¶38) configured to drive the loading car to move on the transportation rail (the bucket is ascended or descended according to activation of chain connected to a driving apparatus; see claim 2); the transportation rail comprises a first end (corresponds to end near supplying port 90; see Fig. 1) and a second end (corresponds to end inside of supporting structure 80; see Fig. 1); the first end is disposed below the discharge outlet (corresponds to outlet from supplying port 90; see Fig. 1); the second end is arc-shaped (corresponds to the curvature at wheel 21; see Fig. 1) and is disposed over the feed inlet (corresponds to inlet to charging port 112).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Wang by incorporating the transportation rail, driving shaft and loading car of Aoyama between the regulating tank of Wang (as modified by Kim) and the aerobic fermentation reactor of Wang because said devices provide the benefit of a safe and stable conveying and discharging mechanism (Aoyama, see ¶9). 

Claim 9 is under 35 U.S.C. 103 as being unpatentable over Wang (WO 2020/006773; US 2021/0009448 has been used as an English equivalent for Wang) in view of Yang (CN 207143065) in view of Kim (KR 20080027480) and further in view of Liu (CN 108640455).
	Regarding claim 9, Wang, Yang and Kim teach the device of claim 1, further comprising temperature (Wang, referred to as “material temperature detection apparatus”; see ¶29) monitor disposed in the aerobic fermentation reactor (Wang, material temperature detection apparatus arranged in the aerobic fermentation reactor; see ¶29). 
	The combination of references does not teach a humidity monitor arranged in the aerobic fermentation reactor. 
. 	In a related field of endeavor, Liu teaches a dewatered sludge aerobic fermenting device (see Entire Abstract) comprising an aerobic fermentation reactor (Fig. 2, aerobic fermentation device main body 1; see pg. 3) having a humidity monitor (Fig. 2, humidity sensor 11; see pg. 3) arranged therein (see Fig. 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the aerobic fermentation reactor of Wang by incorporating a humidity monitor in the aerobic fermentation reactor as disclosed by Liu because said humidity monitor provides a moisture content reading which is desirable when adjusting the water content (moisture content) in Wang (Wang, see ¶52). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2020/006773; US 2021/0009448 has been used as an English equivalent for Wang) in view of Yang (CN 207143065) in view of Kim (KR 20080027480) and further in view of Widmer (USPN 6,110,727).
	Regarding claim 11, Wang, Yang and Kim teach the device of claim 1.
	The combination of references does not teach a U-shaped plate disposed in the aerobic fermentation reactor, an interlayer formed between the U- shaped plate and in the aerobic fermentation reactor, and an aeration pump communicating with the interlayer; the U-shaped plate comprises a plurality of holes for distributing air.   
	In a related field of endeavor, Widmer teaches a method and apparatus for biological treatment of organic materials (see Entire Abstract) comprising a U-shaped plate (Fig. 4, screen 23; see C4/L37-41) disposed in a reactor (Fig. 4, reactor housing 6’; see C3/L35-40), an interlayer formed between the U-shaped plate and in the aerobic fermentation reactor (see §112 indefiniteness), and an aeration pump (Fig. 1, compressor 28; see C4/L20-25) communicating with the interlayer; the U-shaped plate comprises a plurality of holes (corresponds to the perforations in the screen 23; see Fig. 4) for distributing air.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the aerobic fermentation reactor of Wang by incorporating the U-shaped plate (screen), collector (chamber 22) and an aeration pump (compressor provides fresh air) of Widmer because said devices provide additional treatment (Widmer, see C4/L20-27). 
	Regarding claim 12, Wang, Yang, Kim and Widmer teach the device of claim 11, further comprising a collector (Widmer, Fig. 2, chamber 22; see C4/L20-26) disposed below the aerobic fermentation reactor (Widmer, corresponds to the chamber 22 below the reactor housing 6’; see Fig. 2) configured to collect a leachate (Widmer, referred to as “leaching liquid”; see C4/L15-21) produced from the aerobic fermentation reactor.  
	Regarding claim 13, Wang, Yang, Kim and Widmer teach the device of claim 12, wherein the collector is disposed below the U-shaped plate (Widmer, see Fig. 2); the leachate passes through the plurality of holes and is collected by the collector (the limitation “the leachate passes…” is a process/method limitation); and the collector is fixedly secured to the U-shaped plate (Widmer, see Fig. 2).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2020/006773; US 2021/0009448 has been used as an English equivalent for Wang) in view of Yang (CN 207143065) in view of Kim (KR 20080027480) in view of Widmer (USPN 6,110,727) and further in view of Wen (CN 205076959).
	Regarding claim 14, Wang, Yang, Kim and Widmer teach the device of claim 13.
	The combination of references does not teach a plurality of aeration pumps to distribute air to the aerobic fermentation tank. 
	In a related field of endeavor, Wen teaches a fermentation groove of organic fertilizer (see Entire Abstract) comprising an aerobic fermentation having a plurality of aeration pumps (Fig. 1, air pumps 5; see pg. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the aerobic fermentation reactor of Wang (as modified by Widmer) by incorporating an additional pump as disclosed by Wen to provide a plurality pumps because a plurality of pumps achieves the predictable result of increased aeration with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: 	While Aoyama teaches an arc-shaped part disposed over the feed inlet.
	The combination of Wang, Yang, Kim and Aoyama does not teach “wherein the transportation rail comprises a horizontal part disposed below the discharge outlet, said vertical part perpendicularly connected to the horizontal part; a first driving shaft and a second driving shaft are disposed on two ends of the horizontal part, respectively, to drive the loading car to move back and forth on the horizontal part; a third driving shaft is disposed on one end of the arc-shaped part to drive the loading car to move back and forth on the horizontal part and vertical part” as required by claim 6. 
	It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transportation rail of Wang (as modified by Aoyama) by incorporating a horizontal part and multiple driving shafts in the claimed configuration because there is no motivation or suggestion to do so thus for this reason claim 6 is indicated as allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778